Title: Abigail Adams to John Adams, 23 December 1781
From: Adams, Abigail
To: Adams, John


     
      My Dearest Friend
      
       December 23. 1781
      
     
     I knew not untill half an hour ago that Mr. Guile intended for Europe, he did not know it himself, it was a suden movement. He has not been able to come up as the vessel is expected to sail tomorrow, the Marquis and Count are already gone on Board. I have written by them, but should have been more full and particuliar by Mr. Guile if I had sooner known of his intention.
     He can give you a full and particular account of our Situation at present. I need say nothing on that Head. He can tell you how anxious we have all been for my dear Boy, of whom I hear nothing further since his arrival at Bilboa. He can tell you how much dissapointed I was that he should have had all his papers on Board Gillion so that not one line reachd me. I have not a syllable of a later date than May. It seems as if a fatality attended all our exertions for cloathing, and for intelligence. I have so short warning that I have not a line for my Russian vissiter, have you heard from him? When O when shall I?
     I hope you enjoy your Health. I am anxious for you. My own I find infirm enough, my Nervous System is too easily agitated. I am frequently confined by slight indispositions to which I was always subject. I hope you have not experienced so much anxiety for our dear little Boy, as I have. It is not over. I fear the Dangers of our coast, every Storm agitates me least he should be comeing upon the coast.
     I have written to you already that the things you orderd me all came safe to hand by the Minerva, by the Apollo and the Juno.
     I have inclosed by the Count an invoice but have not written to any Body but to you about the articles.
     I also inclose to you a coppy of a Letter, said to have been published abroad. You may have seen it before, but if you have not, it is a curiosity. There is a great scarcity of Money here, and will be a greater I believe when our taxes are paid. I shall not draw upon you if you can continue to make me remittances as you have done. I enter not into the present stile and mode of living. The whole of your Sallery would be inadequate to the expence in which some live now, in furniture, equipage, cloathing and feasting, who were not worth ten Spanish milld Dollors when the war commenced. But this rant cannot last long, they must again descend to their nothingness.
     
     Excuse this hasty Scrawl. I would not that Mr. Guile should go without a line. Believe me at all times most assuredly yours.
     Inclosed is a letter. You will understand more about it when you receive my Letter by the Count de Noiales.
    